DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: see Figures 9-23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claim 5 and 11-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “control means”, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In this, paragraphs [0044-0045] disclose utilizing “a user interface (210)” as critical or essential means to the practice of the invention. Therefore, this structural element must be recited in claims 5 and 11 in support for the claimed functional limitations, therein.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petz et al. (U.S. PG Pub No.: 2019/0218029 A1), hereinafter referred to as Petz et al. ‘029.

Regarding claim 1, Petz et al. ‘029 disclose a climate controlled storage container (100) comprising: an exterior shell (101-4) {as shown in Fig. 1: ¶ [0027]}; an interior shell (101-1) having a closed bottom end and an open upper end, and sidewalls extending from a circumference of the open upper end to the closed bottom end {as shown in Figs. 1-2: ¶¶ [0027-0028]}; an insulating layer (101) positioned between the exterior shell and the interior shell, the insulating layer having a larger thickness than the exterior shell and the interior shell {as shown in Figs. 1-2: ¶¶ [0027-0028]}; a first fan (109) positioned within a lower end of the insulating layer shell {as shown in Fig. 1: ¶ [0032]}; and a bag (122) with a proximal end that is configured to be secured in place between the open upper end of the interior shell and the insulating layer, wherein portions of the bag are configured to contact the sidewalls of the interior shell to transfer heat through conduction from interior shell to the bag {as shown in Fig. 2: ¶ [0037]}.  

Regarding claim 2, Petz et al. ‘029 disclose the climate controlled storage container of claim 1, further comprising: a lid (102) configured to cover and uncover the open upper end of the interior shell {as shown in Fig. 2: ¶ [0028]}; a first temperature plate positioned within the lid, the first temperature plate configured to vary a temperature within a hollow body associated with the interior shell {as shown in Fig. 1: ¶ [0034], wherein inner surface of the lid constitutes a first temperature plate influenced by evaporator cooled air drawn in by the fan}.  

Regarding claim 3, Petz et al. ‘029 disclose the climate controlled storage container of claim 2, wherein the first temperature plate is positioned on an opposite end of the climate controlled storage container than the first fan {as shown in Figs. 1-2]}.  

Regarding claim 6, Petz et al. ‘029 disclose the climate controlled storage container of claim 2, wherein the interior shell includes first vents (123) and the exterior shell includes second vents (123), wherein the first fan is configured to vacuum air from inside a hollow chamber within the interior shell to an area external to the external shell {as shown in Figs. 2-3: ¶¶ [0037-0038] and [0055]}.  

Regarding claim 7, Petz et al. ‘029 disclose the climate control storage container of claim 6, wherein the lid includes a second fan (117) {as shown in Figs. 1-2: ¶ [0034]}.  
Regarding claim 8, Petz et al. ‘029 disclose the climate control storage container of claim 2, wherein the lid includes a seal (103) {as shown in Fig. 1: ¶ [0028]}.  

Regarding claim 9, Petz et al. ‘029 disclose the climate control storage container of claim 1, wherein the bag (122) is configured to contact the sidewalls of the interior chamber from the open upper end to the closed lower end {as shown in Fig. 2: ¶ [0037]}.  

Regarding claim 10, Petz et al. ‘029 disclose the climate control storage container of claim 1, wherein the lid (102) is configured to contact a rim of the external shell (101-4) when the lid is in a closed24ATTORNEY DOCKET NUMBERPATENT APPLICATION position {as shown in Figs. 1-2: ¶ [0036]}.  

Regarding claim 11, Petz et al. ‘029 disclose a method utilizing a climate controlled storage container (100)  comprising: positioning an internal shell (101-1) within an insulating layer (101), the interior shell having a closed bottom end and an open upper end, and sidewalls extending from a circumference of the open upper end to the closed bottom end, the insulating layer having a larger thickness than the exterior shell and the interior shell {as shown in Figs. 1-2: ¶¶ [0027-0028]}; positioning the insulating layer and the interior shell within an exterior shell (101-4) {as shown in Fig. 1: ¶ [0027]}; controlling (135) a first fan (109) positioned within a lower end of the insulating layer shell {as shown in Fig. 1: ¶¶ [0032] and [0042-0043]}; and securing a proximal end of a bag (122) in place between the open upper end of the interior shell and the insulating layer, wherein portions of the bag are configured to contact the sidewalls of the interior shell to transfer heat through conduction from interior shell to the bag {as shown in Fig. 2: ¶ [0037]}.  

Regarding claim 12, Petz et al. ‘029 disclose the method of claim 11, further comprising: uncovering and covering the open upper end of the interior shell via a lid (102) {as shown in Figs. 1-2: ¶ [0028]}; controlling a temperature within a hollow body associated with the interior shell via a first temperature plate positioned within the lid {as shown in Fig. 1: ¶ [0034] and [0042-0043], wherein inner surface of the lid constitutes a first temperature plate influenced by evaporator cooled air drawn in by the fan}.   

Regarding claim 13, Petz et al. ‘029 disclose the method of claim 12, wherein the first temperature plate is positioned on an opposite end of the climate controlled storage container than 25ATTORNEY DOCKET NUMBERPATENT APPLICATIONthe first fan {as shown in Figs. 1-2}. 
 
Regarding claim 16, Petz et al. ‘029 disclose the method of claim 12, wherein the interior shell includes first vents (123) and the exterior shell includes second vents (123), and vacuuming air, via the first fan, from inside a hollow chamber within the interior shell to an area external to the external shell {as shown in Figs. 2-3: ¶¶ [0037-0038] and [0055]}. 
 
Regarding claim 17, Petz et al. ‘029 disclose the method of claim 16, wherein the lid includes a second fan (117) {as shown in Figs. 1-2: ¶ [0034]}. 
 
Regarding claim 18, Petz et al. ‘029 disclose the method of claim 12, wherein the lid includes a seal (103) {as shown in Fig. 1: ¶ [0028]}.  

Regarding claim 19, Petz et al. ‘029 disclose the method of claim 11, further comprising: contacting the sidewalls of the interior chamber by the bag (122) from the open upper end to the closed lower end {as shown in Fig. 2: ¶ [0037]}. 

 Regarding claim 20, Petz et al. ‘029 disclose the method of claim 11, further comprising: contacting the lid (102) with a rim of the external shell (101-4) when the lid is in a closed position{as shown in Figs. 1-2: ¶ [0036]}.


Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petz et al. ‘029, in view of SASAKI et al. (English Translated Japanese Publication No.: 2015-120577 A), hereinafter referred to as SASAKI et al. ‘577.
Regarding claims 4 and 14, Petz et al. ‘029 disclose the climate controlled storage container of claims 2 and 12, further comprising: a second temperature plate positioned within the closed bottom end of the interior shell and the method of controlling a second temperature plate positioned within the closed bottom end of the interior shell.  
SASAKI et al. ‘577 teach: the concept of controlling (140) a temperature plate (50) positioned within enclosed end (120) of the interior shell of the storage container (100) {as shown in Figs. 1(a),  2(a-b), 4 and 5: ¶¶ [0029], [0031-0034] and [0039-0046]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Petz et al. ‘029 in view of SASAKI et al. ‘577 to include the use of a second temperature plate positioned within the closed bottom end of the interior shell and the method of controlling a second temperature plate positioned within the closed bottom 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Petz et al. ‘029 in view of SASAKI et al. ‘577 to obtain the invention as specified in claims 4 and 14.

Regarding claims 5 and 15, the combination of Petz et al. ‘029 and SASAKI et al. ‘577 disclose and teach the climate controlled storage container of claims 4 and 14, wherein the first temperature plate {controlled by the control unit (135) of Petz et al. ‘029 and the second temperature plate are independently controlled on independent cycles {controlled by control means (140) of SASAKI et al. ‘577}.  

Conclusion
5.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5337581 A to Lott; Gene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
05/01/2020